CLD-260                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2091
                                       ___________

                             IN RE: JOSEPH ARUANNO,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                         (Related to D.N.J. No. 2-04-cv-03066)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    May 19, 2016
              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                                  (Filed: May 25, 2016)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       This petition for a writ of mandamus, filed by Joseph Aruanno, is essentially a

follow-up to his mandamus petition that was docketed at C.A. No. 15-3183. In that

proceeding, we denied Aruanno’s mandamus petition, as the District Court had ruled (on

April 17, 2015) that his motion to reopen or reinstate certain District Court proceedings

was moot. In our opinion denying Aruanno’s petition, we also “recommend[ed]” that the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
District Court consider two filings at docket #261 and #262 in Alves, et al. v. Ferguson,

et al., D.N.J. Civ. No. 01-cv-00789, as motions to reconsider the Court’s April 17 order.

To date, the District Court has taken no action on those filings.

       To the extent that Aruanno is complaining in the current mandamus petition that

the District Court has not ruled on his motion to reinstate that was docketed at #104 in

Bagarozy v. Harris, D.N.J. Civ. No. 04-cv-03066, we have already explained that the

District Court was not obligated to rule on the motion in the context of that case, as the

Clerk had ordered that no further filings would be docketed in that case. See In re

Aruanno, C.A. No. 15-3183, 623 F. App’x 578, 579 (3d Cir. 2015). And the District

Court did rule on the same motion when it was docketed at #253 in the Alves case. Id.

       To the extent Aruanno is complaining that the District Court has not acted on the

filings docketed at #261 and #262 in Alves, we find that mandamus relief is not

warranted. As Aruanno well knows, mandamus relief is warranted only if he can show a

clear and indisputable right to relief and if there is no other means to obtain relief.

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). The documents at dockets #261 and

#262 are styled as letters, and they do not specifically request any action on the part of

the court. Rather, the letters express disagreement with the District Court’s April 17

order. Because they request no relief, the District Court may have decided that no action

was necessary. See Fed. R. Civ. P. 7(b)(1); cf. St. Marys Hosp. Med. Ctr. v. Heckler, 753

F.2d 1362, 1365 (7th Cir. 1985) (motion which identified two specific errors in reasoning

that the litigant believed the trial court had made, and which requested that the district
                                               2
court either modify or clarify its remand order, met Rule 7(b)(1)’s specificity

requirements); see also In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982)

(district court has discretion in managing cases on its docket). And even when this Court

issued the mandamus opinion in 15-3183, we recommended that the District Court act,

rather than mandating that it act. Aruanno thus cannot show a clear and indisputable

right to have the District Court rule on his “letters.”

       As a matter of clarity, the District Court may wish to explicitly state whether the

letters docketed at #261 and #262 warrant reconsideration of the April 17, 2015 order.

But because the extraordinary relief of mandamus is not justified, see In re Diet Drugs

Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005), we will deny the petition for a writ

of mandamus.




                                               3